Citation Nr: 1403565	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-48 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected status post left knee surgery with chondromalacia of the patella. 

2.  Entitlement to reinstatement of  a separate 10 percent rating for status post left knee surgery with chondromalacia of the patella based on subluxation.  

3.  Entitlement to a rating higher than 10 percent for status post left knee surgery with chondromalacia of the patella based on subluxation.

4.  Entitlement to a rating higher than 20 percent for status post left knee surgery with chondromalacia of the patella based on limited flexion. 


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.

ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 1985 rating decision, the RO granted service connection for a left knee disability and awarded a 10 percent rating for subluxation, effective October 13, 1985.

In a January 2005 rating decision, the RO discontinued the 10 percent rating for subluxation and awarded a 10 percent rating for limited flexion from October 13, 1985 and a 20 percent rating for limited flexion, effective October 12, 2004.  

The issues have been recharacterized to reflect that this decision reinstates the separate 10 percent rating for left knee subluxation.

In August 2012 the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of service connection for a right knee disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 





FINDINGS OF FACT

1.  The RO awarded a 10 percent rating for left knee subluxation, effective October 13, 1985.  The RO did not properly reduce this rating prior to  October 13, 2005, at which point the rating became protected.  

2.  A 10 percent rating for left knee subluxation from October 12, 2004, is warranted.

3.  Throughout the appeal period, there is no evidence of left knee subluxation.

4.  Throughout the appeal period, the left knee disability was manifested by limitation of flexion to 100 degrees with pain and no objective evidence of additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for reinstating a 10 percent rating for status post left knee surgery with chondromalacia of the patella based on subluxation have been met.  38 C.F.R. §§ 3.105(e), 3.951 (2013).

2.  The criteria for a rating higher than 10 percent for left knee subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5257 (2013).

3.  The criteria for a rating higher than 20 percent for limitation of flexion of the left knee have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2008 letter purported to satisfy the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Significantly, the September 2008 letter did not advise the Veteran that his 10 percent rating for subluxation of the left knee could be terminated.  The claim was subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding medical records pertinent to the appeal.

VA examinations were conducted in May 2009, February 2011, and September 2013.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).


Increased Rating

The service-connected left knee disability was initially rated at 10 percent for subluxation (DC 5257), effective October 13, 1985.  In a January 2005 rating decision the RO assigned a 10 percent for limitation of flexion (DC 5260) from October 13, 1985 and a 20 percent rating for limitation of flexion from October 12, 2004.  That decision is now final.

This analysis is limited to subluxation (DC 5257) and limitation of flexion (DC 5260) because there is no evidence of ankylosis (DC 5256), dislocated semilunar cartilage (5258), limitation of extension (DC 5261), impairment of the tibia (5262), or genu recurvatum (DC 5263).  A rating is not available for arthritis (DC 5003, 5010) because the Veteran is currently in receipt of a compensable rating for limitation of flexion.  See 38 C.F.R. § 4.59.

Under DC 5257, the criteria for a 10 percent rating is either slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires severe recurrent subluxation or lateral instability.

Under DC 5260, the criterion for a 20 percent rating, is flexion limited to 30 degrees.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires is flexion limited to 15 degrees. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. DeLuca, at 206-07.

Subluxation

In an October 1985 rating decision, the RO granted service connection for a left knee disability and awarded a 10 percent rating for subluxation, effective October 13, 1985.

In a January 2005 rating decision, the RO eliminated the 10 percent rating for subluxation, and awarded a 10 percent rating for limitation of flexion from October 13, 1985, and a 20 percent rating for limitation of flexion from October 12, 2004.  

The RO did not provide notice before it eliminated the Veteran's rating for subluxation.  38 C.F.R. § 3.105(e).

As the RO did not propose a reduction prior to eliminating the rating for subluxation, such elimination was improper and constitutes clear and unmistakable error (CUE).  

A disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  

The Veteran's 10 percent rating for left knee subluxation is a protected rating.  A separate 10 percent rating for left knee subluxation, since October 13, 1985, is warranted.

The next highest rating, 20 percent, requires moderate recurrent subluxation or lateral instability.

Left knee subluxation has not been demonstrated at any time during the appeal period.  VA examinations in May 2009 and September 2013 show no evidence of left knee subluxation.

Reinstatement of the 10 percent rating for subluxation is warranted.  The
preponderance of evidence is against assigning a rating higher than 10 percent; there is no doubt to be resolved; and an increased rating is not warranted.  

Limited Flexion

The Veteran asserts that the left knee disability is not adequately compensated at 20 percent due to pain and limited flexion.

In May 2009, flexion was to 110 degrees, considering functional loss.

In September 2013, flexion was to 100 degrees, considering functional loss.

Limitation of flexion to 100 degrees with pain does not more nearly approximate or equate to flexion limited to 15 degrees, the criterion for the next highest rating under Diagnostic Code 5260, considering repetitive motion and any functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The preponderance of the evidence is against a rating higher than 20 percent for limited flexion; there is no doubt to be resolved; and a higher rating is not warranted.

An Extraschedular Rating

An extraschedular rating is warranted when the established schedular criteria are inadequate to describe the severity and symptoms of the Veteran's disability; the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and such an award is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


The rating criteria adequately contemplate the manifestations of the Veteran's left knee disability.  The Veteran has reported left knee pain and limited motion.  These manifestations are contemplated in the pertinent rating criteria; and there are no manifestations present that are not contemplated by the rating criteria.  Referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran has previously claimed entitlement to TDIU, which claim was denied and is now final.  There being no new allegations of unemployability by the Veteran and no new evidence raising the issue of unemployability, the Board need not address the issue.


ORDER

1.  Reinstatement of  a separate 10 percent rating for status post left knee surgery with chondromalacia of the patella based on subluxation is granted.  

2.  A rating higher than 10 percent for a left knee disability based on subluxation is denied.

3.  A rating higher than 20 percent for a left knee disability based on limitation of flexion is denied. 


REMAND

In August 2012, the Board remanded the claim of service connection for a right knee disability, to include as secondary to a service-connected status post left knee surgery with chondromalacia of the patella, for further development. 

The requested development has not been completed; further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his claimed right knee disability. The examiner is to determine:

i).  Whether it is at least as likely as not that the Veteran's right knee disability had its onset during, or is otherwise related to, service.

The examiner must discuss service treatment records dated in October 1982, September 1983, July 1984, and April 1985, which show treatment for right knee pain and note findings such as chronic synovitis, decreased range of motion, and effusion.

ii).  Whether it at least as likely as not that his right knee disability is caused by his service-connected left knee disability, including due to abnormal balance and weight bearing due to his left knee disability. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner. 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


